Esghweiler, J.
The only question raised on this appeal is whether or not there is sufficient testimony in the record to support the conclusion of the trial court that the time has now arrived at which that certain trust created in favor of the plaintiff, Hugo Koeffler, by the last will and testament of Charles Koeffler, deceased, who was the father of plaintiff, Hugo Koeffler, and the defendants, Charles A. Koeffler, Jr., Louis Luebben, and Hermine Baumgarten, could be properly terminated, the trustee relieved, and the trust funds and estate turned over to said plaintiff.
It is deemed unnecessary to recite the terms of the trust created and concerned here or the testimony; it suffices to say that we are satisfied that under the evidence in this case the court below was warranted in deciding that the plaintiff is now entitled to have turned over to him said trust funds, the trust estate conveyed and assigned to him, and that the defendant Charles A. Koeffler, Jr., as trustee may thereupon be released and discharged.
By the Court. — Judgment of the circuit court affirmed.